DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 14-15, 25 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over DONG; Fei et al US 20210099916 A1, hereinafter Dong, in view of ADJAKPLE; Pascal M. et al US 20210274545 A1, hereinafter Pascal.
Regarding claims 1, 15, 25 and 29, Dong teaches an apparatus and method for wireless communication at a first user equipment and at a second UE configured to relay sidelink communication between a first UE and a third UE, 
comprising: 
a memory (Dong Fig. 9, 905 Memory); and 
at least one processor (Dong Fig. 9, 910 Processor) coupled to the memory, the at least one processor and the memory configured to: 
receive an activation request for a command in association with a third UE, the activation request being received in a first media access control (MAC) control element (CE) (MAC-CE) ... (Dong [56] teaching UE receiving from gNB (i.e. base station) a MAC CE for adjusting bit rate to a recommended bit rate i.e. a request for a command. “in association with a third UE” is interpreted, in line with specification, as another node the UE has a communication relation with). 
transmit, to the second UE and in response to the activation request, a second MAC-CE including an activation response to the third UE (Dong [57] teaching sending a Response MAC CE by the UE to the gNB); and 
activate the command after transmitting the activation response (Dong [56] teaches UE implements the recommended bit rate when it sends the activation response).
Dong does not expressly teach, receiving the MAC CE via a Relay node as recited in “relayed from a second UE”.
However, in the same field of endeavor, Pascal teaches, receiving the MAC CE via a Relay node as recited in “relayed from a second UE” (Pascal: Fig. 19, [221], teaches MAC CE from UE2, carrying BSR report to a scheduler-UE (UE_S) to activate scheduling (i.e. an activation request for a command, see Pascal [3] “The request may take the form of a Buffer Status Report (BSR) for sidelink communications, for example, which is conveyed via a Medium Access Control (MAC) Control Element.”), can be relayed via another UE (UE1)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong’s apparatus to include that MAC CE is received from a relay UE in a network where relay UE is used between the source and destination nodes.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method for enhanced sidelink communication operations through the use of communications requirement signaling, which may include, for example, indications of the type, size, quality of service requirements, pending buffer sizes, and the like, and through the evaluation of such signaled information (Pascal: [3]).
With respect to claim 15, claim recites the identical features of claim 1 for a corresponding method. Therefore, it is subjected to the same rejection.
With respect to claim 25, claim recites the identical features of claim 1 for a corresponding relay UE apparatus. Therefore, it is subjected to the same rejection.
With respect to claim 29, claim recites the identical features of claim 1 for a corresponding relay UE method. Therefore, it is subjected to the same rejection.
Regarding claims 14 and 28, Dong in view of Pascal teaches the apparatus, as outlined in the rejection of claim 1 and 25.
Dong further teaches, further comprising a transceiver coupled to the at least one processor, wherein the activation response includes an acknowledgment (ACK) (Dong [57] teaches Response includes ACK).

Claims 2, 5, 16, 19, 26 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, in view of Pascal, and further in view of Takeda; Kazuki et al US 20210037406 A1, hereinafter Takeda.
Regarding claims 2, 5, 16, 19, 26 and 30, Dong in view of Pascal teaches the methods/apparatus, as outlined in the rejection of claims 1, 15, 25 and 29.
Dong and Pascal do not expressly teach, receiving a HARQ-ACK from the receiving side to the transmitting node in response to receiving a message e.g. an activation response as recited in wherein the at least one processor and the memory are further configured to receive a hybrid automatic request (HARQ) acknowledgment (ACK) in association with the third UE from the second UE in response to the transmitted activation response.
However, in the same field of endeavor, Takeda teaches, receiving a HARQ-ACK from the receiving side to the transmitting node in response to receiving a message e.g. an activation response as recited in wherein the at least one processor and the memory are further configured to receive a hybrid automatic request (HARQ) acknowledgment (ACK) in association with the third UE from the second UE in response to the transmitted activation response (Under BRI interpretation, the claim is about acknowledging a MAC CE, that is carrying an instruction, by a receiving node, whether the receiving node is a relay UE or destination UE. Takeda: [52] [60] [63] teaches HARQ ACK after receiving a MAC CE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong and Pascal’s methods/apparatus to include sending HARQ ACK from the node that receives a MAC CE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method that enables appropriate control of SP-CSI after the UE receives a MAC CE (Takeda: [8]-[9]).

Claims 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, in view of Pascal, and further in view of Earnshaw; Mark et al US 20110269490 A1, hereinafter Mark.
Regarding claims 8 and 22, Dong in view of Pascal teaches the methods/apparatus, as outlined in the rejection of claims 1 and 15.
Dong and Pascal do not expressly teach, delaying an activation requested with a MAC CE and its associated acknowledgement as recited in wherein the command is activated after a time period from receiving the HARQ ACK in association with the third UE.
However, in the same field of endeavor, Mark teaches, delaying an activation requested with a MAC CE and its associated acknowledgement as recited in wherein the command is activated after a time period from a transmission of the second MAC-CE including the activation response (Under BRI interpretation, the claim is about delaying an activation requested with a MAC CE and its associated acknowledgement in a receiving node, whether the receiving node is a relay UE or destination UE.  [77] [79] [80] teaches time delay of CSI payload reconfiguration of activated carrier with MAC CE and HARQ ACK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong and Pascal’s methods/apparatus to include delaying activation requested by MAC CE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to ensure that resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers (Mark: [14]-15]).

Claims 10, 12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, in view of Pascal and Mark, and further in view of Takeda.
Regarding claims 10 and 24, Dong in view of Pascal and Mark teaches the method/apparatus, as outlined in the rejection of claims 8 and 22.
Dong, Pascal and Mark do not expressly teach, receiving a HARQ-ACK from the receiving side to the transmitting node in response to receiving a message e.g. an activation response as recited in wherein the at least one processor and the memory are further configured to receive a hybrid automatic request (HARQ) acknowledgment (ACK) in association with the third UE from the second UE in response to the transmitted activation response.
However, in the same field of endeavor, Takeda teaches, receiving a HARQ-ACK from the receiving side to the transmitting node in response to receiving a message e.g. an activation response as recited in wherein the at least one processor and the memory are further configured to receive a hybrid automatic request (HARQ) acknowledgment (ACK) in association with the third UE from the second UE in response to the transmitted activation response (Under BRI interpretation, the claim is about acknowledging a MAC CE, that is carrying an instruction, by a receiving node, whether the receiving node is a relay UE or destination UE. Takeda: [52] [60] [63] teaches HARQ ACK after receiving a MAC CE).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong, Pascal and Mark’s method/apparatus to include sending HARQ ACK from the node that receives a MAC CE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method that enables appropriate control of SP-CSI after the UE receives a MAC CE (Takeda: [8]-[9]).
Regarding claims 12, Dong in view of Pascal, Mark and Takeda teaches the apparatus, as outlined in the rejection of claim 10.
Dong further teaches, wherein the command is activated after the HARQ ACK is received (Under BRI interpretation, the claim is about the activation, requested by MAC CE from a sending node, is considered executed when the sending node receives ACK from the MAC CE receiving node. Dong [57] teaches new bit rate activated by MAC CE is considered active after receiving ACK by the MAC CE sending node).

Claims 3-4, 6-7, 17-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, in view of Pascal and Takeda, and further in view of Mark.
Regarding claims 3, 6, 17 and 20, Dong in view of Pascal and Takeda teaches the methods/apparatus, as outlined in the rejection of claims 2, 5, 16, and 19.
Dong, Pascal and Takeda do not expressly teach, delaying an activation requested with a MAC CE and its associated acknowledgement as recited in wherein the command is activated after a time period from receiving the HARQ ACK in association with the third UE.
However, in the same field of endeavor, Mark teaches, delaying an activation requested with a MAC CE and its associated acknowledgement as recited in wherein the command is activated after a time period from receiving the HARQ ACK in association with the third UE (Under BRI interpretation, the claim is about delaying an activation requested with a MAC CE and its associated acknowledgement in a receiving node, whether the receiving node is a relay UE or destination UE.  [77] [79] [80] teaches time delay of CSI payload reconfiguration of activated carrier with MAC CE and HARQ ACK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong, Pascal and Takeda’s methods/apparatus to include delaying activation requested by MAC CE.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a method to ensure that resources are efficiently used for transmitting CSI from a potentially variable number of downlink carriers (Mark: [14]-15]).

Regarding claims 4, 7, 18 and 21, Dong in view of Pascal, Takeda and Mark teaches the methods/apparatus, as outlined in the rejection of claims 3, 6, 17 and 20.
Mark further teaches, delaying an activation requested with a MAC CE and its associated acknowledgement as recited in wherein the at least one processor and the memory are further configured to determine the time period to wait after receiving the HARQ ACK in association with the third UE and before activating the command (see Mark [77] [79] [80] for determining delay time period in number of frames).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dong, in view of Pascal, Mark, and Takeda, and further in view of Pazhyannur; Rajesh et al US 20160156548 A1, hereinafter Rajesh.
Regarding claim 11, Dong in view of Pascal, Mark, and Takeda teaches the apparatus, as outlined in the rejection of claim 10.
Dong, Pascal, Mark, and Takeda do not expressly teach, wherein the command is activated before the HARQ ACK is received.
However, in the same field of endeavor, Rajesh teaches, wherein the command is activated before the HARQ ACK is received (see Rajesh Fig. 8 teaches activation requested by MAC CE is completed before sending ACK).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong, Pascal, Mark and Takeda’s apparatus to include wherein the command is activated before the HARQ ACK is received.
This would have been obvious because it would motivate one of ordinary skill in the art to provide LTE and Wi-Fi services aggregation to provide higher data rate (Rajesh: [18]-[19]).

Claims 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Dong, in view of Pascal, and further in view of WU; Min et al US 20220346118 A1, hereinafter Wu.
Regarding claims 13 and 27, Dong in view of Pascal teaches the apparatus, as outlined in the rejection of claims 1 and 25.
Dong and Pascal do not expressly teach, wherein the activation request is received through a physical sidelink shared channel (PSSCH), and the activation response is transmitted through the PSSCH.
However, in the same field of endeavor, Wu teaches, wherein the activation request is received through a physical sidelink shared channel (PSSCH), and the activation response is transmitted through the PSSCH (see Wu [746] teaching MAC CE sent over PSSCH).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Dong, Pascal’s apparatus to include wherein the activation request is received through a physical sidelink shared channel (PSSCH), and the activation response is transmitted through the PSSCH.
This would have been obvious because it would motivate one of ordinary skill in the art to provide a resource allocation method for a sidelink communication system in order to support transmission of larger data packets (Wu: [10], [13]).

Allowable Subject Matter
Claims 9 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gao US 20220338127 A1 - Methods And Systems For Tracking Reference Signal Path Losses In Uplink Transmissions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUL BAR CHOWDHURY whose telephone number is (571)272-0232.  The examiner can normally be reached on Monday-Thursday 9AM-5PM EST; Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHBUBUL BAR CHOWDHURY/Examiner, Art Unit 2472